 1   XAVIER BECERRA
     Attorney General of California
 2   DAMON G. MCCLAIN
     Supervising Deputy Attorney General
 3   PREETI K. BAJWA
     Deputy Attorney General
 4   State Bar No. 232484
      1515 Clay Street, 20th Floor
 5    P.O. Box 70550
      Oakland, CA 94612-0550
 6    Telephone: (510) 879-0980
      Fax: (510) 622-2270
 7    E-mail: Preeti.Bajwa@doj.ca.gov
     Attorneys for Defendants
 8   R. Diaz, G. Viera Rosa, and C. Koenig

 9
                             IN THE UNITED STATES DISTRICT COURT
10
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                         SAN JOSE DIVISION
12

13

14   IN RE CTF GP PRISONER LITIGATION:                  5:19-CV-1974-LHK
     DANIEL P. CRUZ, et. al.,
15                                                   DEFENDANTS’ RESPONSE TO
                                         Plaintiffs, COURT’S ORDER TO SHOW CAUSE
16
                   v.                                   Judge:        The Honorable Lucy H. Koh
17                                                      Trial Date:   n/a
                                                        Action Filed: November 20, 2019
18   R. DIAZ, et al.,

19

20

21        Defendants Diaz, Viera Rosa, and Koenig respond to this Court’s Order to Show Cause.

22        On July 13, 2020, defense counsel was contacted by the Correctional Training Facility

23   (CTF), the institution where Plaintiff Ambrosio Villagrana (CDCR No. C84430) is presently

24   housed, and informed that Villagrana had appeared before his Unit Classification Committee

25   (UCC) on June 30, 2020, which had recommended him for transfer to a Non-Designated

26   Programming Facility (NDPF). (Decl. of Preeti K. Bajwa (Bajwa Decl.) ¶ 6.) Defense counsel

27   was informed that Diana Cruz, who referred to herself as Villagrana’s inmate advocate, was

28   inquiring about this recommendation. (Id.)
                                                    1
                                                  Defs.’ Response Order to Show Cause (5:19-CV-1974-LHK)
 1        Because Villagrana brought this case objecting to a transfer to a NDPF, defense counsel

 2   contacted CDCR to inquire about Villagrana’s status. (Bajwa Decl. ¶ 7.) Counsel was informed

 3   that Villagrana was only recommended for a transfer and not endorsed nor was he scheduled for

 4   transfer to a NDPF. (Id.)

 5        CDCR reviewed the matter further, and on July 14, 2020, determined that Villagrana would

 6   not be endorsed for transfer. (Decl. of C. Thompson (“Thompson Decl.”) ¶ ¶ 3-6.) Defense

 7   counsel was informed of the same. (Bajwa Decl. ¶ 8.)

 8        Further, to ensure that Villagrana and his advocate, Diana Cruz, understand that Villagrana

 9   will not be transferred, this information has now been communicated to them. (See Bajwa Decl. ¶

10   9; Decl. of E. Galvan (“Galvan Decl.”) ¶ 2, Exhibit A.)

11        Based on the above information and the Declarations provided in support of this response,

12   Defendants did not make any misrepresentation to the Court. Villagrana’s housing situation

13   remains the same—he is not scheduled to be moved or transferred to a NDPF. (Thompson Decl.

14   ¶ ¶ 5-6.) Accordingly, no temporary restraining order is necessary.

15

16   Dated: August 25, 2020                              Respectfully submitted,
17                                                       XAVIER BECERRA
                                                         Attorney General of California
18                                                       DAMON G. MCCLAIN
                                                         Supervising Deputy Attorney General
19

20
                                                         /s/ Preeti K. Bajwa
21                                                       PREETI K. BAJWA
                                                         Deputy Attorney General
22                                                       Attorneys for Defendants Diaz, Viera Rosa,
                                                         and Koenig
23
     SF2019202635
24   91281904

25

26

27

28
                                                     2
                                                   Defs.’ Response Order to Show Cause (5:19-CV-1974-LHK)
